Citation Nr: 1128205	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  04-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to April 1952.  He died in February 2001, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A Travel Board hearing was held before the undersigned in September 2005.  In January 2006, January 2007, and May 2009, the Board remanded the claim for additional development.  In January 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The cause of death listed in the Veteran's death certificate is "natural"; private hospice records show he died after discontinuing dialysis for end stage renal disease.

2.  The death causing renal disease is not shown to have been manifested in, or related to, the Veteran's service.

3.  The Veteran's service-connected disabilities of post-laminectomy lumbosacral disc disease and posttraumatic stress disorder (PTSD) are not shown to have contributed materially or substantially to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a June 2009 letter provided essential notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of effective date criteria.  A July 2010 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and her representative had an opportunity to respond and to provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  As noted above, the Board secured a VHA medical advisory opinion in this matter.  As will be discussed in greater detail below, that opinion is adequate for rating purposes; it reflects familiarity with the entire record, and includes a detailed explanation of rationale.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.
Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  A disability may be service-connected if it resulted from injury or disease in line of duty in the active military, naval, or air service, or was aggravated therein.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed, and whether or not and to what extent they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran died in February 2001.  His death certificate identifies his cause of death as "natural," and does not list any specific cause of death.  Private hospice records show that the Veteran died after he voluntarily discontinued receiving dialysis for end stage renal disease.  The renal disease was not manifested in service or in the first post-service year, and it is neither shown in the record nor alleged that it is somehow otherwise related to service.  Accordingly, service connection for the cause of the Veteran's death on the basis that the primary death-causing disability was service connected as directly incurred or aggravated in service, or service connected on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The appellant's theory of entitlement to the benefit sought is essentially that the Veteran's service-connected low back disability materially and substantially contributed to his death because the process of kidney dialysis, required to maintain kidney function, so exacerbated the severe pain associated with his service-connected low back disability that he chose to voluntarily discontinue dialysis to avoid the pain.
During his lifetime the Veteran had established service connection for post-laminectomy lumbosacral disc disease (rated 40%) and for PTSD (rated 10%).  

An August 2000 consultation report notes that the Veteran complained of left hand pain, which progressed to the arm, which progressed to shoulder dating back to the initiation of dialysis.  Initially, the pain was brief but over the past week it was continuous with radiation to the upper back and upper chest.  

January 2001 private hospitalization records show that the Veteran had missed his dialysis and ended up in the emergency room on the day of admission.  He did not want to continue with hemodialysis and requested a full Do Not Resuscitate status.  On competency assessment in connection with his request for discontinuation of dialysis it was noted that he had been contemplating withdrawal from dialysis over a period of a year, ever since he had been started on it.  He acknowledged he had numerous active medical problems, including difficulty with flash pulmonary edema, various cardiac insufficiencies, pulmonary edema intermittently, as well as a history of pneumonia, chronic obstructive pulmonary disease, diabetes and active anemia.  His treating physician also noted some symptoms consistent with a depressive illness over the last several months.  The Veteran stated that his desire to discontinue dialysis preceded his depressive symptoms, the primary reason for seeking termination of dialysis being quality of life issues.  The Veteran's last dialysis was on January 6, 2001; he was thereafter admitted to hospice care.  

A September 2004 letter from the Veteran's private physician (who had not treated him since 1998, 3 years prior to his death) states that the Veteran, who had been his patient for many years, chose to end his life by stopping dialysis because of excruciating back pain which was worsened during dialysis and was the result of his injuries from the Korean War.  

An October 2004 advisory medical opinion by a VA physician, based on review of the record, states that it is less likely as not that the Veteran's death was caused by or a result of his service-connected spine condition.  The examiner noted that the Veteran had low back pain with lumbar laminectomies in 1968 and 1971, but that his death was unrelated to his back disability (per his death certificate).   

Because neither the September 2004 private medical statement in support of the appellant's claim nor the October 2004 VA advisory opinion against her claim was accompanied by an adequate explanation of rationale for the conclusion reached, the Board found them inadequate for rating purposes and sought a VHA medical advisory opinion in this matter.  

In March 2011, a VA orthopedic surgeon reviewed the Veteran's claims file, including the STRs and the opinions in the record, and stated that "[a]fter thorough review of this Veteran's record, my expert medical opinion is that this Veteran's described back pain and surgery is less likely than not to have caused or contributed to his death."  The expert explained that the "past medical problems of this Veteran were extensive including end-stage renal disease, diabetes type II, coronary artery disease, paroxysmal atrial fibrillation, transient ischemic attacks, pericarditis, and pulmonary fibrosis. ... He made a decision to stop his hemodialysis due to poor quality of life, noting deminished energy and appetite loss.  No mention was made of an issue of back pain.  He chose to enter hospice at this time."  The medical expert further explained that the "severe back pain was reported by his wife and a physician who actually had not seen him in several years since 1998."

Weighing the respective opinions offered regarding the reason why the Veteran terminated his kidney dialysis and thereby accelerated his demise the Board finds at the outset that the appellant's own account as to why the Veteran chose to discontinue dialysis merits little probative value.  That is so for two reasons.  First of all it is inconsistent with/unsupported by clinically recorded contemporaneous data (in private hospitalization and hospice records) which report the reasons why the Veteran sought to discontinue dialysis, but do not mention back pain as a prominent reason he identified.  Second, it is self-serving, and for that reason, along with the inconsistency with the contemporaneously recorded data is lacking in credibility.  See Pond v. West, 12 Vet. App. 341 (1999)(self-interest may be considered in assessing the probative value of lay statements).

The Board finds that the private physician's statement in support of the appellant's claim also is lacking in probative value.  It is merely a conclusory statement without any explanation of  rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Furthermore, the provider in essence acknowledges that he does not have a basis for the conclusion other than the appellant's (self-serving) account, as he indicates that he did not see the Veteran for more than two years prior to his death (i.e., last saw him in 1998).   

Of the two VA medical advisory opinions against the appellant's claim, the earlier one, in October 2004, has lesser probative value because it appears to focus on the fact that the Veteran's service connected disabilities were not identified as a primary cause of his death, and does not adequately discuss the proposed theory of entitlement, i.e., that the service connected back disability contributed to cause his death.  

The Board finds that of the opinions that address whether the Veteran's service connected disabilities contributed to cause his death the March 2011 VA medical expert's opinion merits the greatest probative value.  The opinion describes the Veteran's medical history in sufficient detail, provides rationale for the conclusion reached, and is based on a familiarity with the Veteran's accurate medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Although the medical expert did not specifically discuss each opinion for and against the appellant's claim (but observed that the physician who provided the supporting statement had not seen the Veteran in the years between 1998 and his death, suggesting there was no basis for the conclusion reached), the discussion of rationale for the opinion reflects a thorough review of the Veteran's claims file and there is no reason to question that such opinions were considered when the expert formulated his own.  The VHA expert cited to contemporaneous clinical data, finding significant that when dialysis was discontinued, back pain was not mentioned as a cause, and concluded that the Veteran's service connected back disability was not a contributory cause of his death.  Because this opinion is by a medical provider who presumably is competent to offer it, and is the only one of record that reflects a familiarity with the factual record, cites to supporting clinical data, and is accompanied by an adequate explanation of rationale, the Board finds it persuasive.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim, and the reasonable doubt doctrine does not apply.  Hence, the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


